Citation Nr: 1015677	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In August 2008, the Veteran failed to appear at a scheduled 
travel Board hearing.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

In the Veteran's February 2006 claim for an increased rating 
he stated that his lumbar spine disorder now affected his 
cervical spine.  Thus, the issue of service connection for a 
cervical spine disorder has been raised.  Also, at the 
October 2006 VA neurology examination he reported that he had 
quit working due to the side-effects of Methadone, which he 
was taking for his service-connected low back disorder.  The 
issue of service connection for a disorder of the cervical 
spine and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating) on an extraschedular basis have not 
been adjudicated.  Thus, the Board does not have jurisdiction 
and these matters are referred to the RO for initial 
consideration.  


FINDINGS OF FACT

The service-connected lumbar spine disorder is not manifested 
by flexion of 30 degrees or less, a vertebral fracture, 
incapacitating episodes, ankylosis or neurological 
impairment.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbar spine disorder have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5242 and 5243 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was provided with pre-adjudication VCAA 
notice by letter, dated April 2006, prior to the May 2006 
rating decision which is appealed.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  The 
Veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that private medical 
records could be submitted or VA could be authorized to 
obtain such records; and the appellant was asked to submit 
all evidence, which would include evidence in the appellant's 
possession, that pertained to the claim.  

The notice included the general provisions for rating 
service-connected disabilities and effective dates.  See 
Dingess, Id. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
hearing in support of his claims but failed to appear.  The 
RO has obtained the Veteran's service treatment records and 
VA treatment records.  Also, records pertaining to the 
Veteran's claim for Social Security Administration (SSA) 
disability benefits are on file.   

The Veteran was afforded VA rating examinations for the claim 
for increase in April 2006 and October 2006.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

Historically, in August 1991 a private chiropractor stated 
that he had first seen the Veteran in February 1989, after an 
automobile accident earlier that month.  The Veteran had 
reported that following the collision, and in the time since 
then, he had had neck pain and stiffness, pain and stiffness 
of the dorsal region, low back pain and stiffness, loss of 
strength and sensation in the right hand, and pain and 
weakness in both knees.  

A June 1990 VA outpatient treatment (VAOPT) record also 
reflects that the Veteran stated he had had neck and back 
pain since the 1989 motor vehicular accident.  A March 1993 
outpatient treatment record notes that the Veteran reported 
having fallen in October 1992, re-injuring his back.  In 
December 2005 the Veteran was begun on Methadone for his 
pain.  In April 2006 it was noted that he had misused his 
pain medications, at times taking up to six (6) times more 
Methadone that he was prescribed.  He reportedly had self-
medicated so that he could go back to work but could not work 
due to the intoxicating effects of Methadone.  He was 
extensively counseled about the proper use of his pain 
medications.  Also, in that month he had facet blocks in the 
lumbar spine.  

On VA examination in April 2006 it was noted that the Veteran 
had never had low back surgery.  He complained of daily pain 
that radiated down the lateral aspect of the right leg to the 
ankle but denied having any tingling or bowel or bladder 
incontinence.  He did report having intermittent erectile 
dysfunction.  He did not use a brace but used a cane.  He 
took Tizanidine and Methadone for pain relief.  He had not 
had any physician-directed bed rest.  He was unable to lift 
anything heavy and was unable to bend.  He was unable to walk 
for more than 15 minutes because for the past seven weeks he 
had staggered.  He worked as a brick mason but last worked 
seven weeks ago.  Reportedly, he was unable to lift, bend, 
stand or walk.  He had no flare-ups.  

On physical examination the Veteran walked with the aid of a 
cane and had a limp with a forward-flexed posture.  As to his 
thoracolumbar spine, he had no tenderness, flattening or 
spasm.  Right and left lateral bending were to 15 degrees, 
extension was to zero (0) degrees, flexion was to 55 degrees, 
rotation to the right was to 20 degrees, and rotation to the 
left was to 45 degrees.  He had pain throughout all range of 
motion.  He had positive straight leg raising, bilaterally.  
He had 5-/5 motor strength in the right lower extremity 
versus 5/5 in the left lower extremity.  There was no 
evidence of atrophy.  He had decreased sensation throughout 
the right lower extremity.  

The examiner noted that a lumbar MRI scan revealed multi-
level lumbar spine spondylosis most notably at L4-5 where 
there was a moderate diffuse disc bulge creating moderate 
left, greater than right, neural foraminal stenosis and 
potential impingement of the transiting L5 nerve roots.  Of 
note was that the Veteran had had a fluoroscopy-guided nerve 
root facet block of L4-5 on the right and L3-4 on the right, 
and then L3-4 on the left.  It was further noted that the 
Veteran had no "DeLuca" criteria."  The diagnosis was 
lumbar spondylosis with nerve root impingement.  There was no 
additional limitation due to pain, fatigue, weakness or lack 
of endurance following repetitive use.  

An August 2006 VAOPT record noted that the Veteran, despite 
counseling, was still abusing his pain medications.  

On VA neurology examination in October 2006 the Veteran 
demonstrated normal posture and gait without the use of any 
assistive devices.  He forcefully pointed out that he was 
taking Methadone for his low back pain and reported that it, 
the side-effects of medication, made him drowsy and led him 
to quit his job in February 2006.  Specifically, he was once 
unstable on scaffolding and felt that he was unsafe in this 
activity while taking this medication.  He still took 
Methadone for the pain, which gave him significant relief.  
He also reported having occasional weakness in the right leg 
which occurred two to three times weekly and sometimes caused 
giving way.  He fell once last week, causing a minor abrasion 
on his thigh.  He reported having occasional numbness and 
tingling in the lateral aspect of the right thigh and the 
anterior aspect of the right leg.  

On physical examination the Veteran had normal strength in 
all muscle groups in both lower extremities, with strength 
being approximately equal, bilaterally.  Reflexes were 2+ at 
the knees and 1+ at the ankles.  He reported an inability to 
perceived light touch sensation and although he could 
discriminate between sharp and dull sensations, he stated 
that these responses were decreased in the right lower 
extremity, as compared to the left lower extremity.  Straight 
leg testing persistently produced low back pain, in both 
sitting and supine positions, that occurred with elevation of 
either leg in the supine position beyond about 15 degrees.  
There was no reported radiation or paresthesias during the 
process.  The Veteran also insisted that the examiner report 
that the Veteran had urinary frequency and urgency for most 
of the last 10 years.  He was also being treated for benign 
prostatic hypertrophy for these symptoms.  

The examiner also noted the results of a May 2005 lumbar MRI 
scan (the results of which were reported at the time of the 
April 2006 VA examination).  It was also noted that the 
Veteran had had a neurosurgical consultation in January 2006 
the report of which made no note of any symptoms of 
radiculopathy.  The diagnosis was lumbar spondylosis with no 
objective signs of radiculopathy.  

A May 2007 VAOPT records shows that an abdominal CT scan 
revealed a markedly enlarged prostate.  In June 2007 he 
underwent extensive evaluation for prostate pathology and in 
October 2007 he had a transurethral resection of the prostate 
(TURP).  

Records associated with his claim for Social Security 
Administration (SSA) disability benefits indicate that he 
stopped working due to uncontrolled hypertension and urinary 
incontinence, as well as disability of the cervical spine 
which made his work as a brick mason difficult due to 
alleged radiculopathy affecting his upper extremities.  He 
was award SSA benefits due to discogenic and degenerative 
disorders of the back and hypertension.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings." Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) 
(staged ratings during the appeal of any increased rating 
claim).   

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, with consideration given to relevant 
medical history, current diagnosis, symptomatology, functions 
affected and anatomical localization.  38 C.F.R. § 4.20.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
assignment of a particular diagnostic code is "dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

Ratings for a joint based on limitation of motion require 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In other words, ratings based on limited motion do 
not ipso facto include or subsume the other rating factors in 
§§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, 
and weakness.  Thus, a higher rating may be assigned if there 
is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Also with any form of arthritis, 
painful motion is factor to be considered.  Painful motion of 
a joint with peri-articular pathology is to be at rated at 
least at the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Spinal Rating Criteria

The criteria for evaluating IVDS, also called disc disease, 
were revised effective September 23, 2002, and renumbered 
under 38 C.F.R. § 4.71a, DC 5293 as DC 5243.  

The criteria for evaluating spinal disabilities, other than 
IVDS, under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 ("the old criteria") were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered.  

Generally, where the law or regulation change after a claim 
has been filed or reopened but before a final decision, the 
most favorable version most will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, the revised law or 
regulation will not be applied prior to the stated effective 
date.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Because the claim for an increased rating was received in 
April 2006, after the change in the IVDS rating criteria and 
after the change in the spinal rating criteria, other than 
for IVDS, only the new IVDS criteria and the spinal rating 
criteria other than for IVDS may be applied.  

New IVDS Rating Criteria

Under the new Diagnostic Code 5243, IVDS or disc disease, is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining separate evaluations 
of the chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  The revised IVDS rating criteria do not 
provide for an evaluation in excess of 60 percent on the 
basis of the total duration of incapacitating episodes.  

Note 1 to the revised Diagnostic Code 5293 defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by and treatment 
by a physician.  Supplementary Information in the published 
final regulations states that treatment by a physician would 
not require a visit to a physician's office or hospital but 
would include telephone consultation with a physician.  If 
there are no records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).

Under both the old and the new IVDS criteria, separate 
evaluation of the orthopedic and neurologic components of a 
spinal disability, for combination under 38 C.F.R. § 4.25, 
was permissible.  See Bierman v. Brown, 6 Vet. App. 125 
(1994).  

However, assigning separate ratings for combination may not 
be permitted to result in pyramiding under 38 C.F.R. § 4.14 
- which prohibits "[t]he evaluation of the same disability 
under various diagnoses".  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (the critical element is if symptoms of 
one condition are duplicative of or overlapping of another).  
Thus, a rating for IVDS may not be assigned while at the same 
time assigning separate ratings for the orthopedic and the 
neurologic components of IVDS.  

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy 
attention is given to sensory or motor impairment as well as 
trophic changes (described at 38 C.F.R. § 4.104, Diagnostic 
Code 7115").  

Peripheral neuropathy which is wholly sensory is mild or, at 
most, moderate.  With dull and intermittent pain in a typical 
nerve distribution, it is at most moderate.  With no organic 
changes it is moderate or, if of the sciatic nerve, 
moderately severe.  With loss of reflexes, muscle atrophy, 
sensory disturbance, and constant pain that at times is 
excruciating, it is at most severe.  Peripheral nerves 
ratings are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§§ 4.123, 4.124, 4.124a.  

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

Sciatic neurological manifestations are rated under 
Diagnostic Code 8520 as paralysis of the sciatic nerve.  The 
criterion for a 10 percent rating is mild incomplete 
paralysis.  The criterion for a 20 percent is moderate 
incomplete paralysis and 40 percent when moderately severe.  
When severe with marked muscular atrophy, 60 percent is 
warranted and 80 percent is warranted for complete paralysis 
(with foot drop, no active movement possible below the knee, 
and weakened or, very rarely, lost knee flexion).  See also 
38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic 
neuritis and neuralgia). 

Note that the maximum for complete neuropathy of lower 
extremity peripheral nerves other than the sciatic nerve 
(Diagnostic Codes 8520 through 8530) is no more than 
40 percent and only when there is motor impairment.  

New Spinal Rating Criteria Other Than IVDS

The old spinal rating criteria focused on subjective factors 
such as the degree of ankylosis or limitation of motion (old 
Diagnostic Code 5286 through 5289 and 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly Diagnostic Code 
5285) and sacro-iliac injury and weakness and lumbosacral 
strains (formerly Diagnostic Codes 5294 and 5295).  

The Diagnostic Codes for rating spinal disorders were also 
renumbered, including renumbering the Diagnostic Code for 
limited cervical motion, Diagnostic Code 5290, as Diagnostic 
Code 5237 (lumbosacral or cervical strain) and Diagnostic 
Code 5242 (degenerative arthritis of the spine);  renumbering 
the Diagnostic Code 5292 for limited lumbar motion, as 
Diagnostic Code 5237 (lumbosacral or cervical strain) and 
Diagnostic Code 5242 (degenerative arthritis of the spine).  

The new spinal rating criteria created a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) which by encompassing symptoms such as pain 
(radiating or not), stiffness, and aching takes those into 
account, removing any requirement that there be such symptoms 
for any particular rating.  68 Fed. Reg. at 51454 - 51455 
(August 27, 2003).  

The thoracolumbar and cervical spinal segments are rated 
separately except when there is unfavorable ankylosis of both 
spinal segments, i.e., the entire spine, which is rated as a 
single disability.  Note 6 to the General Rating Formula.  

The General Rating Formula provides ratings based on limited 
spinal motion in either forward flexion or the combined 
ranges of motion of a spinal segment, or for either favorable 
or unfavorable ankylosis, or with respect to the entire spine 
a loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula sets forth maximum 
ranges of motion of the spinal segments, which under Note 4 
are measured to the nearest five (5) degrees, although a 
lesser degree of motion may be considered normal under the 
circumstances set forth in Note 3.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The sum of these 
is the combined range of motion, which for the thoracolumbar 
spine is 240 degrees.  

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Note 5 of 
the General Rating Formula.  

A 20 percent rating is warranted for limited thoracolumbar 
motion when forward flexion is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion 
is not greater than 120 degrees (the maximum combined range 
of motion being 240 degrees); or if there is either (1) 
muscle spasm or (2) guarding severe enough to result in 
abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar 
motion when forward flexion is to 30 degrees or less; or, 
there is favorable ankylosis of the entire thoracolumbar 
spine; 50 percent is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  

Analysis

As for incapacitating episodes, there is no evidence of any 
incapacitating episodes, i.e., bed rest prescribed by a 
physician, and, so, an increased rating under the new IVDS on 
that basis is not warranted.  

As for the current criteria for orthopedic manifestations 
under the new General Rating Formula, considering pain and 
functional loss due to pain and limited flexion, the findings 
of range of motion do not more nearly approximate or equate 
to limitation of forward flexion of the lumbar spine to 30 
degrees or less.  Further, there is no ankylosis of the 
thoracolumbar spine, either favorable or unfavorable, and no 
past vertebral fracture nor evidence of muscle spasm or 
guarding.  As to neurological manifestations, despite the 
Veteran's complaints, the VA neurology examination found that 
he did not have any radiculopathy.  Accordingly, a separate 
evaluation is not warranted based on any putative 
neurological impairment.  

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 20 percent for 
thoracolumar DDD, even when considering 38 C.F.R. §§ 4.40 and 
4.45.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  If the criteria 
reasonably describe a veteran's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun, Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is adequate.  Even if this were not 
the case, the disorder has not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  
Specifically, while he has reported that he can not work due 
to the side-effects of pain medication, the evidence shows 
that in fact he has abused his medication.  Further, records 
associated with his claim for Social Security Administration 
disability benefits indicate that he stopped working due to 
uncontrolled hypertension and urinary incontinence.  Also, 
the evidence indicates that his urinary incontinence is due 
nonservice-connected prostate pathology and not his service-
connected low back disorder.  His overall functional 
impairment due to his service-connected disorder may hamper 
his performance in some respects, but certainly not to the 
level that would require extra-schedular consideration since 
those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Thus, no referral 
for extraschedular consideration is required.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Other Considerations

In certain circumstances the Board must address a TDIU rating 
within the context of the increased rating claim.  See Rice 
v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009 (per 
curiam).  Here, the Veteran's only service-connected disorder 
is the service-connected low back disorder which is rated 20 
percent disabling.  Accordingly, to the extent the issue of a 
TDIU rating on an extraschedular basis, under 38 C.F.R. 
§ 4.16(b), has been reasonably raised by the record, even 
though in this case he does not meet the criteria of 
38 C.F.R. § 4.16(a) (a single disability rated 60 percent or 
more, or multiple service-connected disabilities with at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more), such matter has been referred to the RO for 
appropriate consideration.  

Lastly, since the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.  


ORDER

A rating in excess of 20 percent for a lumbar spine disorder 
is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


